Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22nd October 2021, 14th December 2021 and 11th May 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,178,046 B2 (the ‘046 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims reflect as continuation of the ‘046 patent parent application’s claims with the comparisons shown below:
Independent claim 29 (similarly independent claims 21 and 34) of the current application cites:  	a system, comprising:
one or more processors, the one or more processors configured to:
determine that a packet is to be transmitted to a destination;
select a next port to be used for transmitting the packet by:
selecting a set of ports among a plurality of ports based on at least one static network parameter; and
selecting the next port among the selected set of ports based on current network conditions; and
route the packet through the selected next port.
	Independent claim 11 (similarly independent claims 1 and 16) of the ‘046 patent cites:  	a system, comprising:  	one or more processors, the one or more processors configured to:  	determine that a packet is to be transmitted to a destination;  	select a next port to be used for transmitting the packet by:  	selecting a first set of ports among a plurality of ports based on static weight configuration associated with each port of the plurality of ports; and  	selecting the next port among the selected first set of ports based on a number of hops required to reach the destination from each port of the first set of ports and based on an estimated latency to the destination associated with each port of the first set of ports;  	selecting, by the one or more processors, a second set of ports among the first set of ports based on congestive conditions along routes requiring equal number of hops to reach the destination; and  	route the packet through the selected next port.It is clear that the underlined portions of limitations in the ‘046 patent’s independent claims are not present in the current application’s independent claims.Even though the above underlined portions of limitations are present in the current application’s dependent claims 28, 33 and 39.
The current application dependent claims 22, 30 and 35, which involve “selecting a first set of ports among a plurality of ports based on static weight configuration associated with each port of the plurality of ports” limitation, is presented in the ‘046 patent application independent claims 1, 11 and 16.

The current application dependent claim 25 is the same as the ‘046 patent dependent claim 2 involving “WCMP” limitation. 

The current application dependent claims 27, 32 and 37 are the same as the ‘046 patent dependent claims 4, 13 and 17.

The current application dependent claim 24 is the same as the ‘046 patent dependent claim 8. 

The current application dependent claims 24, 31 and 36, which involve “selecting, by the one or more processors, the next port among the [[first]] set of ports based on a number of hops required to reach the destination from each port of the [[first]] set of ports and based on an estimated latency to the destination associated with each port of the [[first]] set of ports” limitation, is presented in the ‘046 patent independent claims 1, 11 and 16.

The current application dependent claims 26 and 40 are the same as the ‘046 patent dependent claims 3 and 20.

The current application dependent claim 38 is the same as the ‘046 patent dependent claims 5, 14 and 18.

Based on the above evidence, the current application claims are broadened versions of the ‘146 patent’s claims, and therefore, a proper terminal disclaimer is warranted.
---------- ---------- ----------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34 – 40 are rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claims 34 – 40 recite a “computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
   The Examiner suggests that the Applicant add the limitation “non-transitory computer-readable storage medium” to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.  The Examiner also suggests that the specification be amended to include the term “non-transitory computer-readable storage medium” to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 23, 24, 26, 29, 30, 31, 34, 35, 36, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendel (US 2015/0078375 A1).
Claim 29 (similarly Claims 21 and 34). Hendel shows a system (fig. 1), comprising:  	one or more processors (fig. 6: processor 610), the one or more processors configured to:  	determine that a packet is to be transmitted to a destination ([0031]: switch(es) 104 propagate data from a source to a destination via multiple hops);  	select a next port to be used for transmitting the packet by:  	selecting a set of ports among a plurality of ports based on at least one static network parameter ([0031]: switch(es) 104 use a static hash function to determine a resource, such as a port though which packets in a data flow will travel to the next switch 10); and  	selecting the next port among the selected set of ports based on current network conditions ([0031]: the static hash function is independent of time and data load… using a hash function to determine the next port may cause hash polarization… the field is used to select a hash function in switch 104 prior to applying the selected hash function to the immutable fields); and  	route the packet through the selected next port ([0039]: a physical port which switch 104 uses to route packet 206 to the next switch 104 or to a destination, the address of the next switch 104, or other destination based resource).
---------- ---------- ----------
Claim 30 (similarly claims 22 and 35). Hendel shows the system of claim 29, wherein the at least one static network parameter comprises a weight configuration associated with each port of the plurality of ports ([0042]: different hash functions will cause load balancing module to generate different hashes that correspond to different outgoing ports for packets in the different data flows).
Claim 31 (similarly claims 23 and 36). Hendel shows the system of claim 29, wherein the current network conditions comprise a number of hops required to reach the destination from each port of the set of ports and an estimated latency to the destination associated with each port of the set of ports ([0035]: TTL field may be implemented as a counter that is decremented each time a packet moves from one switch to the next… when the value of the TTL field reaches “0” a device discards the packet, because the TTL field is decremented at each hop, the value of the TTL field remains constant at each switch 104 in network 100 but is different when packet moves between different switches 104).
Claim 24. Hendel shows the method of claim 23, wherein the latency is estimated based on at least one of:  	the number of hops required to reach the destination, a network congestion condition, and one or more heuristic offsets ([0034]-[0035]: the diameter of a multi-stage network is the number of hops a packet makes from the source to spine).
Claim 26 (similarly claims 37 and 40). Hendel shows the method of claim 21, further comprising: 	repeating, by the one or more processors, the selection of a next port at each hop of a plurality of hops until the packet reaches the destination ([0035]: TTL reaching “0” (e.g. by deduction per hop) to destination).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hendel in view of Patil et al (US 2018/0368047 A1).
Claim 25. Hendel shows the method of claim 21; Hendel does not expressly describe wherein selecting a set of ports is based on static weights assigned by weighted cost multipath routing (WCMP).Patil teaches feature of selecting a set of ports is based on static weights assigned by weighted cost multipath routing (WCMP) ([0022] and [0080]: accesses using NBIFOM on S5 and S2b interfaces by applying static or dynamic weighted cost multipath techniques).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Patil in the method of Hendel to facilitate link aggregation using Network-based Internet Protocol (IP) Flow Mobility (NBIFOM) in a network environment.
 	Claims 27, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hendel in view of Wang et al (US 9,143,439 B2).
Claim 27. Hendel shows the method of claim 21; Hendel does not expressly describe the method further comprising:  	categorizing, by the one or more processors, each of the plurality of ports as a primary port or a secondary port based on a number of hops required to reach the destination.Wang teaches feature of categorizing each of the plurality of ports as a primary port or a secondary port based on a number of hops required to reach the destination (col. 15 lines 2-27: a system parameter request message from a slave unit that is joining a cluster to which the master unit is the master using the CCL, the master unit sends a system parameter reply message including the CLACP cluster system parameters to the slave unit using the CCL, in response to receiving the system parameter reply message, the slave unit sets the CLACP cluster system parameters within itself and sends a bundle request for a particular port of the slave unit in a particular channel group, the master unit receives a bundle request message for a particular port of the slave unit in a particular span-cluster channel group from the slave unit using the CCL, the master unit selects the port for either a bundled state if the port is to be bundled within the cluster or a hot-standby state if the port is to be placed in a hot-standby mode, the master unit sends a bundle reply message to the slave unit using the CCL wherein the bundle reply message includes an indication regarding whether the port should be bundled or set to hot-standby, in response to receiving the bundle reply message, the slave unit sets the port to either bundled or hot-standby as indicated by the bundle reply message, it is determined whether there are any remaining ports on the slave unit to be sent, if there are remaining ports to be set on the slave unit, the procedure returns in which the master unit receives a new bundle request message for the next port on the slave unit; col. 20 line 64 – col. 21 line 17: sending a first reply message to the first network element, the first reply message including the at least one system parameter associated with the cluster, wherein the at least one parameter includes a channel group identifier identifying a channel group associated with the cluster; receiving a second request message from the first network element using an out-of-band control link, the second request message including a request to bundle a first port associated with the first network element into the channel group associated with the cluster that includes the plurality of clustered network elements, wherein the second request message includes a unit identifier associated with the first network element, the channel group identifier, and a port identifier associated with the first port; evaluating a port priority for the first port to determine a status of the first port with respect to the channel group; and sending a second reply message to the first network element, the second reply message indicating the determined status of the first port of the first network element, wherein the second reply message further includes the unit identifier, the channel group identifier, the port identifier, and the port priority of the first port and wherein the port priority is determinative of the status of the first port as being either bundled with the channel group or in a standby state; col. 21 lines 22-27: the bundle balancing procedure includes sending an unselect message to a second network element of the plurality of clustered network elements using the out-of-band control link, the unselect message indicating to the second network element to change a status of a second port of the second network element from a bundled status to a standby status).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Wang in the method of Hendel to facilitate effective exchange of data or information.
Claim 32. Hendel shows the system of claim 31, further comprising: 	one or more memories accessible by the one or more processors, wherein  	information on the plurality of ports is stored in the one or more memories (figs. 2-4: load balancing module; fig. 6: memories 630/640). Hendel does not expressly describe the one or more processors are further configured to  	categorize each of the plurality of ports as a primary port or a secondary port based on a number of hops required to reach the destination, and wherein  	the one or more memories store information on the primary ports and the secondary ports in separate lists.Wang teaches features of: 	categorize each of the plurality of ports as a primary port or a secondary port based on a number of hops required to reach the destination (col. 20 line 64 – col. 21 line 17: sending a first reply message to the first network element, the first reply message including the at least one system parameter associated with the cluster, wherein the at least one parameter includes a channel group identifier identifying a channel group associated with the cluster; receiving a second request message from the first network element using an out-of-band control link, the second request message including a request to bundle a first port associated with the first network element into the channel group associated with the cluster that includes the plurality of clustered network elements, wherein the second request message includes a unit identifier associated with the first network element, the channel group identifier, and a port identifier associated with the first port; evaluating a port priority for the first port to determine a status of the first port with respect to the channel group; and sending a second reply message to the first network element, the second reply message indicating the determined status of the first port of the first network element, wherein the second reply message further includes the unit identifier, the channel group identifier, the port identifier, and the port priority of the first port and wherein the port priority is determinative of the status of the first port as being either bundled with the channel group or in a standby state; col. 21 lines 22-27: the bundle balancing procedure includes sending an unselect message to a second network element of the plurality of clustered network elements using the out-of-band control link, the unselect message indicating to the second network element to change a status of a second port of the second network element from a bundled status to a standby status), and wherein	the one or more memories store information on the primary ports and the secondary ports in separate lists (col. 12 lines 59-65: the link aggregation status related to a particular unit is distributed to that unit, so that the unit’s CLACP module can build a port-channel appropriately with its port-channel specific information (i.e. list of active members, hot-standby members and any other related information on the unit)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Wang in the system of Hendel to facilitate effective exchange of data or information.
Claim 38. Hendel shows the computer-readable storage medium of claim 37; Hendel does not expressly describe wherein  	selection of the set of ports is separately performed for the primary ports and the secondary ports, resulting in a set of primary ports and a set of secondary ports.Wang teaches feature of selection of the set of ports is separately performed for the primary ports and the secondary ports, resulting in a set of primary ports and a set of secondary ports (col. 20 line 64 – col. 21 line 17: …the second reply message further includes the unit identifier, the channel group identifier, the port identifier, and the port priority of the first port and wherein the port priority is determinative of the status of the first port as being either bundled with the channel group or in a standby state; col. 21 lines 22-27: the bundle balancing procedure includes sending an unselect message to a second network element of the plurality of clustered network elements using the out-of-band control link, the unselect message indicating to the second network element to change a status of a second port of the second network element from a bundled status to a standby status).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Wang in the system of Hendel to facilitate effective exchange of data or information.
---------- ---------- ----------
Allowable Subject Matter
Claims 28, 33 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the requested terminal disclaimer is filed by the applicant and approved by the Office.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Wang et al, US 2014/0025736 A1: a method is provided in one example and includes receiving a request message from a first network element using an out-of-band control link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        25th September 2022